Name: Commission Regulation (EU) NoÃ 183/2011 of 22Ã February 2011 amending Annexes IV and VI to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers and of systems, components and separate technical units intended for such vehicles (Framework Directive) Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law;  land transport
 Date Published: nan

 26.2.2011 EN Official Journal of the European Union L 53/4 COMMISSION REGULATION (EU) No 183/2011 of 22 February 2011 amending Annexes IV and VI to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39(3) thereof, Whereas: (1) Directive 2007/46/EC establishes a harmonised framework containing the administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. In particular it includes a list of all regulatory acts which lay down the technical requirements with which vehicles have to comply in order to be granted EC vehicle type-approval. It also includes the various models of the type-approval certificates. (2) As a result of the effects of the globalisation on the automotive sector, the demand for vehicles built outside the Union is growing significantly. The Member States have put in place administrative procedures and technical requirements under national law for the approval of vehicles imported from third countries. As the procedures and requirements differ from one Member State to the other, this situation creates distortion in the functioning of the internal market. It is therefore necessary to lay down appropriate harmonised measures. (3) Harmonised administrative and technical provisions regarding individual approvals should be laid down in a first step with respect to vehicles produced in large series in or for third countries. (4) Article 24 of Directive 2007/46/EC allows Member States to waive certain provisions of that Directive as well as of the regulatory acts listed in Annex IV to that Directive for the purposes of approval of individual vehicles. The proper functioning of the internal market requires however that similar technical and administrative requirements apply throughout the Union. It is therefore necessary to lay down which provisions of Union law may be waived. (5) Article 24 allows Member States to impose alternative requirements to European law which aim to ensure a level of road safety and environmental protection which is equivalent to the greatest extent practicable to the level set out in Annexes IV and VI to Directive 2007/46/EC. Assuming that vehicles produced in series for third countries with a view to being put into service into domestic markets are built in accordance with the technical legislation in force in the respective countries of origin or destination, it is appropriate to take into account such requirements as well as the work in progress in the World Forum for Harmonization of Vehicle Regulations (WP.29) under the auspices of the Economic Commission for Europe of the United Nations in Geneva. The appropriate information and the necessary expertise is available in order to demonstrate that those requirements could ensure a level of road safety and environmental protection which is at least equivalent to the level of road safety and environmental protection required in the Union. It is therefore appropriate to consider as equivalent a number of requirements in force in third countries for the purpose of individual approval. (6) The templates of the certificates issued by the approval authorities are described in Annex VI to Directive 2007/46/EC. However they concern approvals granted for a type of vehicle and not approvals granted for individual vehicles. In order to facilitate the mutual recognition of those individual approvals granted under Article 24 of that Directive, it is appropriate to provide the model to be used for the individual approval certificate. (7) Member States have national individual approval schemes in place at the time of the adoption of this Regulation for vehicles produced in large series and originally intended for registration in third countries. Those approval schemes may continue to apply. According to Article 24(6) of Directive 2007/46/EC, their validity is restricted to the territory of the Member State that granted the approval and other Member States may refuse such approvals. (8) It is appropriate with a view to ensuring the proper operation of the approval system to update the annexes to Directive 2007/46/EC in order to lay down technical requirements for vehicles to be approved under the individual approval procedure. (9) Annexes IV and VI to Directive 2007/46/EC should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annexes IV and VI to Directive 2007/46/EC are amended in accordance with the Annex to this Regulation. Article 2 The requirements of this Regulation are without prejudice to the requirements laid down in Article 24 of Directive 2007/46/EC on individual approvals, in particular the possibility for Member States to grant individual approvals provided that they impose alternative requirements. Article 3 This Regulation shall enter into force on 26 February 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 263, 9.10.2007, p. 1. ANNEX 1. Annex IV, Part I is amended as follows: (a) the title Appendix is replaced by the title Appendix 1; (b) the following Appendix 2 is added: Appendix 2 Requirements for the approval pursuant to Article 24 of complete vehicles belonging to category M1 and N1, produced in large series in or for third countries 0. OBJECTIVE A vehicle is deemed to be new where: (a) it has never been registered previously; or (b) it has been registered for less than 6 months at the time of the application for individual approval. A vehicle shall be considered registered where it has obtained a permanent, temporary or short-term administrative authorisation for entry into service in road traffic, involving its identification and the issuing of a registration number (1). 1. ADMINISTRATIVE PROVISIONS 1.1. Categorisation of the vehicle Vehicles shall be categorised according to the criteria set out in Annex II. For such purposes: (a) the actual number of seating positions shall be taken into consideration; and (b) the technically maximum permissible laden mass shall be the maximum mass stated by the manufacturer in the country of origin and available in his official documentation. Where it is not possible to easily determine the vehicle category because of the design of the bodywork, the conditions set out in Annex II shall apply. 1.2 Application for individual approval (a) The applicant shall submit an application to the approval authority accompanied by all relevant documentation necessary for the operation of the approval process. Where the submitted documentation is incomplete, falsified or forged the application for approval shall be rejected. (b) Only one application for a particular vehicle may be submitted in only one Member State. By a particular vehicle, it shall be understood a physical vehicle the vehicle identification number of which is clearly identified. For the application of this point, the approval authority may require that the applicant commits himself in writing that he will submit only one application in one Member State. However, any applicant may apply for individual approval in another Member States in respect of a vehicle that has technical characteristics identical or similar to the one that has been granted an individual approval. (c) The model of the application form and the layout of the file shall be laid down by the approval authority. Particulars may only consist in an appropriate selection of the information included in Annex I. (d) The technical requirements to be satisfied are those laid down in Section 4 of this Appendix. They shall be those applicable to new vehicles belonging to a vehicle type currently in production, in relation to the date of the submission of the application. (e) With respect to certain tests required in some regulatory acts listed in this Annex, the applicant shall supply a statement of compliance with recognised international standards or regulations. The statement in question may only be issued by the vehicle manufacturer. Statement of compliance  shall mean a statement issued by the office or department within the manufacturers organisation which is duly authorised by the management to fully engage the legal responsibility of the manufacturer with respect to the design and the construction of a vehicle. The regulatory acts for which such a statement has to be supplied shall be those referred to in Section 4 of this Appendix. Where a statement gives rise to uncertainty, the applicant may be required to obtain from the manufacturer a conclusive piece of evidence, including a test report, in order to corroborate the manufacturers statement. 1.3. Technical services entrusted with individual approvals (a) The technical services entrusted with individual approvals shall be of category A as referred to in Article 41(3). (b) By way of derogation from the second subparagraph of Article 41(4), technical services shall comply with the following standards: (i) EN ISO/IEC 17025:2005 when they perform tests themselves; (ii) EN ISO/IEC 17020:2004 when they check compliance of the vehicle with the requirements included in this Appendix. (c) Where specific tests requiring specific skills have to be conducted at the request of the applicant, they shall be conducted by one of the technical services notified to the Commission at the choice of the applicant. For example, where a frontal impact test has to be conducted in agreement with the applicant in a Member State A , the test may be conducted by a notified technical service in a Member State B . 1.4. Test reports (a) Test reports shall be drafted in accordance with Section 5.10.2 of Standard EN ISO/IEC 17025:2005. (b) They shall be drafted in one of the languages of the Union determined by the approval authority. Where in application of point 1.3(c) a test report has been established in a Member State other than the one entrusted with the individual approval, the approval authority may require that the applicant submits a true translation of the test report. (c) They shall include a description of the vehicle tested including unambiguous identification. The parts which play a significant role with regard to the results of the tests shall be described and their identification number reported. Examples of parts include the silencers for noise measurement and the engine management system (ECU) for the measurement of tailpipe emissions. (d) At the request of an applicant, a test report delivered for a system related to a particular vehicle may be presented repeatedly either by the same or another applicant for the purposes of individual approval of another vehicle. In such a case the approval authority shall ensure that the technical characteristics of the vehicle are properly inspected against the test report. Inspection of the vehicle and the documentation accompanying the test report shall lead to the conclusion that the vehicle for which an individual approval is sought has the same characteristics as the vehicle described in the report. (e) Only authenticated copies of a test report may be submitted. (f) Test reports referred to in point 1.4(d) do not include the reports drawn up in order to grant the vehicle individual approval. 1.5. It is inherent in the individual approval process that each particular vehicle is inspected physically by the technical service. No exemption to this principle shall be permitted. 1.6. Where the approval authority is satisfied that the vehicle meets the technical requirements specified in this Appendix and conforms to the description included in the application it shall grant approval in accordance with Article 24. 1.7. The certificate of approval shall be drafted according to Model D as laid down in Annex VI. 1.8. The approval authority shall keep record of all approvals granted under Article 24. 2. EXEMPTIONS 2.1. Due to the specific nature of the individual procedure, the following Articles of this Directive including the respective provisions in the relevant annexes shall be waived: (a) Article 12 relating to conformity of production arrangements; (b) Articles 8, 9, 13, 14 and 18 relating to vehicle type-approval procedure. 2.2. Vehicle type identification (a) As far as possible, the type, the variant and the version which is given in its country of origin shall be referred to in the approval certificate. (b) Where it is not possible to identify the type, the variant and the version because of the absence of appropriate data, the usual commercial name of the vehicle may be referred to. 3. REVIEW OF THE TECHNICAL REQUIREMENTS The list of the technical requirements included in Section 4 will be regularly reviewed in order to take account of the results of the harmonisation work in progress at the World Forum for Harmonization of Vehicle Regulations (WP.29) in Geneva and legislative developments in the third countries. 4. TECHNICAL REQUIREMENTS Explanatory notes relating to Appendix 2 1. Abbreviations used in this Appendix: OEM : original equipment provided by the manufacturer FMVSS : Federal Motor Vehicle Safety Standard of the U.S Department of Transportation JSRRV : Japan Safety regulations for Road Vehicles SAE : Society of Automotive Engineers CISPR : ComitÃ © international spÃ ©cial des perturbations radioÃ ©lectriques. 2. Remarks: (a) the complete LPG or CNG installation shall be checked against the provisions of UNECE Regulations No 67 or 110 or 115 as appropriate; (b) the formula to be used for the assessment of CO2 emissions shall be as follows: Petrol engine and manual gearbox: CO2 = 0,047 m + 0,561 p + 56,621 Petrol engine and automatic gearbox: CO2 = 0,102 m + 0,328 p + 9,481 Petrol engine and hybrid electric: CO2 = 0,116 m  57,147 Diesel engine and manual gearbox: CO2 = 0,108 m  11,371 Diesel engine and automatic gearbox: CO2 = 0,116 m  6,432 Where: CO2 is the combined mass of CO2 emissions in g/km, m  is the mass of the vehicle in running order in kg and p  the maximum engine power output in kW. Combined mass of CO2 shall be calculated with 1 decimal place, then rounded to the nearest whole number as follows: (a) if the figure following the decimal point is below 5, the total is rounded down; (b) if the figure following the decimal point is equal to 5 or above 5, the total is rounded up; (c) the formulÃ ¦ to be used for the assessment of fuel consumption shall be as follows: CFC = CO2 x k-1 Where: CFC is the combined fuel consumption in l/100 km, CO2 is the combined mass of CO2 emissions in g/km after it has been rounded in accordance with the rule referred to in Remark (2 b), k  a coefficient equal to: 23,81 in the case of a petrol engine; 26,49 in the case of a diesel engine. Combined fuel consumption shall be calculated with 2 decimal places. Then rounded as follows: (a) if the figure following the first decimal is below 5, the total is rounded down; (b) if the figure following the first decimal is equal to 5 or above 5, the total is rounded up; (d) Directive 74/297/EEC applies to vehicles which are not covered by the scope of Directive 96/79/EC; (e) Compliance with Directive 96/79/EC exempts vehicles from compliance with Directive 74/297/EEC; (f) Directive 74/297/EEC applies to N1 vehicles with a technically permissible maximum laden mass not exceeding 1,5 tonnes. Part I: Vehicles belonging to category M1 Item Regulatory act reference Alternative requirements 1 Directive 70/157/EEC (Permissible sound level) Drive-by test (a) A test shall be conducted in accordance with the Method A  referred to in Annex 3 to UNECE Regulation No 51. Limits are those specified in Section 2.1 of Annex I to Directive 70/157/EEC. 1 decibel in addition to the permitted limits shall be allowed. (b) The test track shall comply with Annex 8 to UNECE Regulation No 51. A test track having different specifications may be used under the condition that correlation tests have been conducted by the technical service. A correction factor shall be applied if necessary. (c) Exhaust systems containing fibrous materials need not be conditioned as prescribed in Annex 5 to UNECE Regulation No 51. Stationary test A test shall be conducted in accordance with Section 3.2 of Annex 3 to UNECE Regulation No 51. 2 Directive 70/220/EEC (Emissions) Tailpipe emissions (a) A type I test shall be conducted in accordance with Annex III to Directive 70/220/EEC using the deterioration factors referred to in point 5.3.6.2. The limits to be applied shall be those specified in point 5.3.1.4 of Annex I to that Directive. (b) The vehicle shall not be required to exhibit 3 000 km as requested in Section 3.1.1 of Annex III to that Directive. (c) The fuel to be used for the test shall be the reference fuel as prescribed in Annex IX to Directive 70/220/EEC. (d) The dynamometer shall be set up in accordance with the technical requirements of Section 3.2 of Appendix 2 to Annex III to that Directive. (e) The test referred to in point (a) shall not be conducted where it can be demonstrated that the vehicle complies with one of the California Regulations mentioned in the prefatory note to Section 5 of Annex I to that Directive. Evaporative emissions Vehicles equipped with a petrol-fuelled engine shall be fitted with an evaporate emissions control system (e.g. charcoal canister). Crankcase emissions The presence of a device for recycling crankcase gases shall be required. OBD The vehicle shall be fitted with an OBD system. OBD-interface shall be able to communicate with common diagnostic tools used for periodic technical inspections. 2a Regulation (EC) No 715/2007 (Emissions Euro 5 and 6 light duty vehicles/access to information) Tailpipe emissions (a) A type I test shall be conducted in accordance with Annex III to Regulation (EC) No 692/2008 using the deterioration factors set out in point 1.4 of Annex VII to Regulation (EC) No 692/2008. The limits to be applied shall be those specified in Table I and Table II in Annex I to Regulation (EC) No 715/2007. (b) The vehicle shall not be required to exhibit 3 000 km as mentioned in Section 3.1.1 of Annex 4 to UNECE Regulation No 83. (c) The fuel to be used for the test shall be the reference fuel as prescribed in Annex IX to Regulation (EC) No 692/2008. (d) The dynamometer shall be set up in accordance with the technical requirements set out in Section 3.2 of Annex 4 to UNECE Regulation No 83. (e) The test referred to in point (a) shall not be conducted where it can be shown that the vehicle complies with the California Regulations referred to in Section 2 of Annex I to Regulation (EC) No 692/2008. Evaporative emissions For petrol-fuelled engines, the presence of an evaporate emissions control system shall be required (e.g. a charcoal canister). Crankcase emissions The presence of a device for recycling crankcase gases shall be required. OBD (a) The vehicle shall be fitted with an OBD system. (b) OBD-interface must be able to communicate with common diagnostic tools used for periodic technical inspections. Smoke opacity (a) Vehicles equipped with a diesel-fuelled engine shall be tested in accordance with the tests methods referred to in Appendix 2 to Annex IV to Regulation (EC) No 692/2008. (b) The corrected value of the absorption coefficient shall be affixed conspicuously and in a readily accessible place. CO2 emissions and fuel consumption (a) A test shall be conducted in accordance with Annex XII to Regulation (EC) No 692/2008. (b) The vehicle shall not be required to exhibit 3 000 km as requested in Section 3.1.1 of Annex 4 to UNECE Regulation No 83. (c) Where the vehicle complies with the California Regulations referred to in Section 2 of Annex I to Regulation (EC) No 692/2008 and therefore no test of tailpipe emissions is required to be performed, Member States shall calculate CO2 emissions and fuel consumption with the formulÃ ¦ laid down in the explanatory notes (b) and (c). Access to information The provisions regarding access to information shall not apply. 3 Directive 70/221/EEC (Fuel tanks  Rear protective devices) Fuel tanks (a) Fuel tanks shall comply with Section 5 of Annex I to Directive 70/221/EEC with the exception of points 5.1, 5.2 and 5.12. In particular they shall comply with points 5.9 and 5.9.1 but no dripping test shall be conducted. (b) LPG or CNG tanks shall be type-approved in accordance with, respectively UNECE Regulations 67 series of amendments 01 or Regulation No 110 (a). Specific provisions for fuel tanks made of a plastic material The applicant shall submit a statement from the manufacturer establishing that the fuel tank on the particular vehicle, [the VIN number of which has to be specified], complies either with at least one of the following:  Section 6.3 of Directive 70/221/EEC,  FMVSS No 301 (Fuel system integrity),  Annex 5 to UNECE Regulation 34. Rear protective device (a) The rear part of the vehicle shall be constructed in accordance with Section 5 of Annex II to Directive 70/221/EEC. (b) For such purposes, it is sufficient that the requirements set out in the second subparagraph of point 5.2 are fulfilled. 4 Directive 70/222/EEC (Rear registration plate space) Space, inclination, angles for visibility and position of the registration plate shall comply with Directive 70/222/EEC. 5 Directive 70/311/EEC (Steering effort) Mechanical systems (a) The steering mechanism shall be built as to self-centre. In order to check compliance with this provision, a test shall be conducted in accordance with points 5.1.2 and 5.2.1 of Annex I to Directive 70/311/EEC. (b) The failure of the power steering equipment shall not lead to a complete loss of control of the vehicle. Complex electronic vehicle control system ( Drive-by wire  devices) Complex electronic control system shall be permitted only if they comply with Annex 6 to UNECE Regulation No 79. 6 Directive 70/387/EEC (Door latches and hinges) (a) Door latches and hinges shall comply with points 3.2.1, 3.3.2 and 3.4.1 of Annex I to Directive 70/387/EEC. (b) The requirements set out in point 3.4.1 shall not apply where compliance with point 6.1.5.4 of UNECE Regulation No 11 Rev.1 Amendment 2 is demonstrated. 7 Directive 70/388/EEC (Audible warning) Components The audible warning devices are not required to be type-approved in accordance with Directive 70/388/EEC. However, they shall emit a continuous sound as required in point 1.1 of Annex I to that Directive. Installation on vehicle (a) A test shall be conducted in accordance with Section 2 of Annex I to Directive 70/388/EEC. (b) The maximum sound pressure level shall be in accordance with point 2.1.4 of that Annex. 8 Directive 2003/97/EC (Indirect vision devices) Components (a) The vehicle shall be fitted with the rear-view mirrors prescribed in Section 2 of Annex III to Directive 2003/97/EC. (b) They are not required to be type-approved in accordance with that Directive. (c) The radii of curvature of the mirrors shall not cause significant image distortions. At the discretion of the technical service, the radii of curvature shall be checked in accordance with the method described in Appendix 1 to Annex II to that Directive. The radii of curvature shall not be less than those required by Section 3.4 of Annex II to that Directive. Installation on vehicle Measurement shall be conducted in order to ensure that the fields of vision comply either with Section 5 of Annex III to Directive 2003/97/EC or with Section 5 of Annex III to Directive 71/127/EEC. 9 Directive 71/320/EEC (Braking) General provisions (a) The braking system shall be built in accordance with Section 2 of Annex I to Directive 71/320/EEC. (b) Vehicles shall be fitted with an electronic antilock braking system acting on all wheels. (c) The performances of the braking system shall comply with Section 2 of Annex II to that Directive. (d) For these purposes, road tests shall be conducted on a track the surface of which possesses high adhesion. The test on the parking brake shall be conducted on a 18 % gradient (up and down). Only those tests mentioned below shall be conducted. In each case, the vehicle shall be in fully laden conditions. (e) The road test referred to in point (c) above shall not be conducted where the applicant can submit a statement from the manufacturer establishing that the vehicle complies either with UNECE Regulation No 13-H including supplement 5 or with FMVSS No 135. Service brake (a) A Type 0  test as prescribed in points 1.2.2 and 1.2.3 of Annex II to Directive 71/320/EEC shall be conducted. (b) In addition, a Type I  test as prescribed in point 1.3 of Annex II to that Directive shall be conducted. Parking brake A test shall be conducted in accordance with point 2.1.3 of Annex II to that Directive. 10 Directive 72/245/EEC (Radio interference (electromagnetic compatibility)) Components (a) Electrical/electronic sub-assemblies are not required to be type-approved in accordance with Directive 72/245/EEC. (b) However, electric/electronic devices retrofitted shall comply with that Directive. Emitted electromagnetic radiations The applicant shall submit a statement from the manufacturer establishing that the vehicle complies with Directive 72/245/EEC or with the following alternative standards:  Broadband electromagnetic radiation: CISPR 12 or SAE J551-2,  Narrowband electromagnetic radiation: CISPR 12 (off-board) or 25 (in-board) or SAE J551-4 and SAE J1113-41. Immunity tests Immunity test shall be waived. 11 Directive 72/306/EEC (Diesel smoke) (a) A test shall be conducted in accordance with the methods described in Annex III and IV to Directive 72/306/EEC. The limit values applicable are those mentioned in Annex V to that Directive. (b) The corrected value of the absorption coefficient referred to in Section 4 of Annex I to Directive 72/306/EEC shall be affixed conspicuously and in a readily accessible place. 12 Directive 74/60/EEC (Interior fittings) Interior arrangement (a) With respect to the requirements on energy absorption, the vehicle shall be deemed to comply with Directive 74/60/EEC if the vehicle is fitted with at least two front airbags, one inserted into the steering wheel and the other into the dashboard. (b) Where the vehicle is fitted with only one front air bag inserted in the steering wheel, the dashboard shall be made up of energy absorbing materials. (c) The technical service shall check that there are no sharp edges in the zones defined in Sections 5.1 to 5.7 of Annex I to Directive 74/60/EEC. Electrical controls (a) Power-operated windows, roof panel systems and partitioning systems shall be tested in accordance with Section 5.8 of Annex I to that Directive. The sensitivity of auto-reverse systems referred to in point 5.8.3 of that Annex may diverge from the requirements set out in point 5.8.3.1.1. (b) Electric windows which cannot be closed when the ignition is off shall be exempt from the requirements concerning auto-reverse systems. 13 Directive 74/61/EEC (Anti-theft and immobiliser) (a) In order to prevent unauthorised use, the vehicle shall be fitted with:  a locking device as defined in Section 2.2 of Annex IV to Directive 74/61/EEC, and  an immobiliser which meets the technical requirements of Section 3 of Annex V to that Directive and the essential requirements of Section 4, in particular point 4.1.1. (b) If, in application of point (a) above, an immobiliser has to be retrofitted it shall be of an approved type in accordance with Directive 74/61/EEC or UNECE Regulation No 97 or No 116. 14 Directive 74/297/EEC (d) (Protective steering) (a) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified], complies with at least one of the following:  Directive 74/297/EEC,  FMVSS No 203 (Impact protection for the driver from the steering control system) including FMVSS No 204 (Steering control rearward displacement),  Article 11 of JSRRV. (b) A test in accordance with Annex II to Directive 74/297/EEC may be conducted on a production vehicle at the request of the applicant. The test shall be conducted by a notified European technical service which has competence therein. A detailed report shall be issued to the applicant. 15 Directive 74/408/EEC (Seat strength  head restraints) Seats, seat anchorages and adjustment systems The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified], complies with at least one of the following:  Directive 74/408/EEC,  FMVSS No 207 (Seating systems). Head restraints (a) Where the statement referred to above is based on FMVSS No 207, the head restraints shall fulfil in addition the essential requirements of Section 3 of Annex II to Directive 74/408/EEC and those of Section 5 of Appendix I to the same Annex. (b) Only the tests described in point 3.10 and Sections 5, 6 and 7 of Annex II to that Directive shall be conducted. (c) In the other event, the applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified], complies with FMVSS No 202a (Head restraints). 16 Directive 74/483/EEC (Exterior projections) (a) The external surface of the bodywork shall comply with the general requirements included in Section 5 of Annex I to Directive 74/483/EEC. (b) At the discretion of the technical service the provisions referred to in points 6.1, 6.5, 6.6, 6.7, 6.8 and 6.11 of Annex I to that Directive shall be checked. 17 Directive 75/443/EEC (Speedometer  reverse gear) Speedometer equipment (a) The dial shall comply with points 4.1 to 4.2.3 of Annex II to Directive 75/443/EEC. (b) Where the technical service has reasonable grounds to believe that the speedometer is not calibrated with sufficient accuracy, it may require that the tests prescribed in Section 4.3 be conducted. Reverse gear The gear mechanism shall include a reverse gear. 18 Directive 76/114/EEC (Statutory plates) Vehicle identification number (a) The vehicle shall be fitted with a vehicle identification number comprising a minimum of 8 and a maximum of 17 characters. Vehicle identification number comprising 17 characters shall fulfil the requirements set out in Standards ISO 3779:1983 and 3780:1983. (b) The vehicle identification number shall be located in a clearly visible and accessible position in such a way as it cannot be obliterated or deteriorate. (c) Where no vehicle identification number is stamped in the chassis or in the body, a Member State may require that it is retrofitted in application of its national law. In such a case, the competent authority of that Member State shall supervise the operation. Statutory plate The vehicle shall be fitted with an identification plate affixed by the vehicle manufacturer. No additional plate shall be requested after the approval has been granted. 19 Directive 76/115/EEC (Seat belt anchorages) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified], complies with at least one of the following:  Directive 76/115/EEC,  FMVSS No 210 (Seat belt assembly anchorages),  Article 22-3 of JSRRV. 20 Directive 76/756/EEC (Installation of lighting and light signalling devices) (a) The lighting installation shall meet the essential requirements of UNECE Regulation No 48 series of amendments 03 with the exception of those of Annexes 5 and 6 to Regulation 48. (b) No exemption shall be permitted in respect of the number, the essential design characteristics, the electrical connections, and the colour of light emitted or retro-reflected of the lights and signalling devices referred to in Entries 21 to 26 and in Entries 28 to 30. (c) Lights and signalling devices which in application of the above must be retrofitted shall bear an EC  type-approval mark. (d) Lamps fitted with gas-discharged light source are only permitted in conjunction with the installation of headlamp cleaning device and an automatic headlamp-levelling device where appropriate. (e) Headlamp dipped-beams shall be adapted to the direction of traffic legally in force in the country where the vehicle is granted approval. 21 Directive 76/757/EEC (Retro reflectors) Where necessary, two additional retro reflectors bearing an EC  approval mark shall be added at the rear, the position of which shall comply with UNECE Regulation No 48. 22 Directive 76/758/EEC (End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 23 Directive 76/759/EEC (Direction indicators) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 24 Directive 76/760/EEC (Rear registration plate lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 25 Directive 76/761/EEC (Headlamps (including bulbs)) (a) The illumination produced by the passing beam of the headlamps fitted to the vehicle shall be checked under Section 6 of UNECE Regulation No 112 concerning headlamps emitting an asymmetrical passing beam. The tolerances included in Annex 5 to that Regulation may be referred to for that purpose. (b) The same decision shall apply mutatis mutandis to the passing beam of headlamps covered by UNECE Regulation No 98 or No 123. 26 Directive 76/762/EEC (Front fog lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights if fitted shall be checked by the technical service. 27 Directive 77/389/EEC (Towing hooks) The requirements set out in that Directive shall not apply. 28 Directive 77/538/EEC (Rear fog lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 29 Directive 77/539/EEC (Reversing lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights if fitted shall be checked by the technical service. 30 Directive 77/540/EEC (Parking lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights if fitted shall be checked by the technical service. 31 Directive 77/541/EEC (Seat belts and restraint systems) Components (a) Seat belts shall not be required to be type-approved in accordance with Directive 77/541/EEC. (b) However, each seat belt shall bear an identification label. (c) The indications on the label shall be consistent with the decision concerning seat belt anchorages (Re: entry 19). Installation requirements (a) The vehicle shall be fitted with seat belts in accordance with the requirements set out in Annex XV to Directive 77/541/EEC. (b) Where a number of seat belts have to be retrofitted in accordance with point (a) above, they shall be of an approved type in accordance with Directive 77/541/EEC or UNECE Regulation No 16. 32 Directive 77/649/EEC (Forward vision) (a) No obstruction in the 180 ° forward field of vision of the driver as defined in point 5.1.3 of Annex I to Directive 77/649/EEC shall be permitted. (b) By derogation from point (a) above, the A pillars  and the equipment listed in point 5.1.3 of Annex I to that Directive shall not be considered as obstruction. (c) The number of A pillars  shall not exceed 2. 33 Directive 78/316/EEC (Identification of controls, tell-tales and indicators) (a) The symbols including the colour of their corresponding tell-tales the presence of which is mandatory by virtue of Annex II to Directive 78/316/EEC shall comply with that Directive. (b) Where this is not the case, the technical service shall verify that the symbols, tell-tales and indicators fitted to the vehicle provide the driver with comprehensible information about the operation of the controls in question. 34 Directive 78/317/EEC (Defrost/Demist) The vehicle shall be equipped with adequate windscreen defrosting and windscreen demisting devices. Shall be deemed adequate  any windscreen defrosting device which complies as a minimum with point 5.1.1 of Annex I to Directive 78/317/EEC. Shall be deemed adequate  any windscreen demisting device which complies as a minimum with point 5.2.1 of Annex I to that Directive. 35 Directive 78/318/EEC (Wash/Wipe) The vehicle shall be equipped with adequate windscreen washing and windscreen wiping devices. Shall be deemed adequate  any windscreen washing and wiping device which complies as a minimum with the conditions set out in point 5.1.3 of Annex I to Directive 78/318/EEC. 36 Directive 2001/56/EC (Heating systems) (a) The passenger compartment shall be fitted with a heating system. (b) Combustion heaters and their installation shall comply with Annex VII to Directive 2001/56/EC. In addition, LPG combustion heaters and LPG heating systems shall fulfil the requirements set out in Annex VIII to that Directive. (c) Additional heating systems which are retrofitted shall comply with the requirements set out in that Directive. 37 Directive 78/549/EEC (Wheel guards) (a) The vehicle shall be designed as to protect other road users against thrown-up stones, mud, ice, snow and water and to reduce the dangers due to contact with the moving wheels. (b) The technical service may check that the essential technical requirements set out in Annex I to Directive 78/549/EEC are complied with. (c) The provisions of Section 3 of Annex I to that Directive shall not apply. 38 Directive 78/932/EEC (Head restraints) The requirements of Directive 78/932/EEC shall not apply. 39 Directive 80/1268/EEC (CO2 emissions/fuel consumption) (a) A test shall be conducted in accordance with Section 5 of Annex I to Directive 80/1268/EEC. (b) The requirements set out in point 5.1.1 of that Annex shall not apply. (c) Where no test concerning tailpipe emissions is conducted in application of the provisions referred to in Entry 2, CO2 emissions and fuel consumption shall be calculated with the formula laid down in the explanatory notes (b) and (c). 40 Directive 80/1269/EEC (Engine power) (a) The applicant shall submit a statement from the manufacturer stating the maximum engine power output in kW as well as the corresponding regime in revolutions per minute. (b) An engine power output curve providing the same information may alternatively be referred to. 41 Directive 2005/55/EC (Emissions (Euro 4 and 5) heavy duty vehicles  OBDs  Smoke opacity) Tailpipe emissions (a) A test shall be conducted in accordance with Section 6.2 of Annex I to Directive 2005/55/EC using the deterioration factors set out in point 3.6 of Annex II to Directive 2005/78/EC. (b) The limits shall be those set out in Table I or Table 2 in Annex I to Directive 2005/55/EC. OBD (a) The vehicle shall be fitted with an OBD system. (b) OBD-interface must be able to communicate with common diagnostic tools used for periodic technical inspections. Smoke opacity (a) Vehicles equipped with a diesel-fuelled engine shall be tested in accordance with the tests methods referred to in Annex VI to Directive 2005/55/EC. (b) The corrected value of the absorption coefficient shall be affixed conspicuously and in a readily accessible place. 44 Directive 92/21/EEC (Masses and dimensions) (a) The requirements of Section 3 of Annex II to Directive 92/21/EEC shall be fulfilled. (b) For the application of the provisions referred to in point (a), the masses to be considered are:  the mass in running order defined in point 2.6 of Annex I to Directive 2007/46/EC as measured by the technical service, and  the laden masses either stated by the vehicle manufacturer or shown on the manufacturers plate including stickers or information available in the owners manual. Those masses shall be deemed the technically permissible maximum laden masses. (c) No exemption shall be permitted in respect of the maximum permissible dimensions. 45 Directive 92/22/EEC (Safety glazing) Components (a) The glazing shall be made either of tempered or laminated safety glass. (b) Fitting of plastic glazing shall be permitted only on locations situated behind the B  pillar. (c) Glazing shall not be required to be approved under Directive 92/22/EEC. Installation (a) The installation prescriptions set out in Annex 21 to UNECE Regulation No 43 shall apply. (b) No tinted films which would reduce the regular light transmission under the required minimum shall be permitted on the windscreen and on the glazing located in front of the B  pillar. 46 Directive 92/23/EEC (Tyres) Components Tyres shall bear an EC  type-approval mark including the symbol s  (for sound). Installation (a) The dimensions, load-capacity index and speed category of the tyres shall fulfil the requirements of Annex IV to Directive 92/23/EEC. (b) The speed category symbol of the tyre shall be compatible with the maximum design speed of the vehicle. The presence of a speed limiter shall not exempt from the application of this requirement. (c) For the application of the provisions of point (b) above, the maximum speed of the vehicle shall be stated by the vehicle manufacturer. However, the technical service may assess the maximum design speed of the vehicle by using the engine maximum power output, the maximum number of revolutions per minute and the data concerning the kinematic chain. 50 Directive 94/20/EC (Couplings) Separate technical units (a) OEM couplings intended for towing a trailer whose maximum mass does not exceed 1 500 kg shall not be required to be type-approved under Directive 94/20/EC. A coupling is deemed OEM equipment where it is described in the owners manual or an equivalent supporting document provided to the buyer by the vehicle manufacturer. Where such coupling is approved with the vehicle, an appropriate text shall be included in the approval certificate stating that the owner is responsible for ensuring compatibility with the coupling device fitted to the trailer. (b) Couplings other than those referred to in point (a) above as well as couplings that are retrofitted shall be type-approved in accordance with Directive 94/20/EC. Installation on the vehicle The technical service shall check that the installation of the coupling devices comply with Annex VII to Directive 94/20/EC. 53 Directive 96/79/EC (Frontal impact) (e) (a) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified] complies with at least one of the following:  Directive 96/79/EC,  FMVSS No 208 (Occupant crash protection),  Article 18 of JSRRV. (b) A test in accordance with Annex II to Directive 96/79/EC may be conducted on a production vehicle at the request of the applicant. The test shall be conducted by a notified European technical service which has competence therein. A detailed report shall be issued to the applicant. 54 Directive 96/27/EC (Side impact) (a) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified] complies with at least one of the following:  Directive 96/27/EC,  FMVSS No 214 (Side impact protection),  Article 18 of JSRRV. (b) A test in accordance with Section 3 of Annex II to Directive 96/27/EC may be conducted on a production vehicle at the request of the applicant. The test shall be conducted by a notified European technical service which has competence therein. A detailed report shall be issued to the applicant. 58 Regulation (EC) No 78/2009 (Pedestrian protection) Brake assist Vehicles shall be fitted with an electronic antilock braking system acting on all wheels. Pedestrian protection The requirements of that Regulation shall not apply until 1 January 2013. Frontal protection systems However, frontal protection systems installed on the vehicle shall be type-approved in accordance with Regulation (EC) No 78/2009 and their installation shall comply with the essential requirements set out in Section 6 of Annex I to that Regulation. 59 Directive 2005/64/EC (Recyclability) The requirements of that Directive shall not apply. 61 Directive 2006/40/EC (Air-conditioning system) The requirements of that Directive shall apply. Part II: Vehicles belonging to category N1 Item Regulatory act reference Alternative requirements 1 Directive 70/157/EEC (Permissible sound level) Drive-by test (a) A test shall be conducted in accordance with the Method A  referred to in Annex 3 to UNECE Regulation No 51. Limits are those specified in Section 2.1 of Annex I to Directive 70/157/EEC. 1 decibel in addition to the permitted limits shall be allowed. (b) The test track shall comply with Annex 8 to UNECE Regulation No 51. A test track having different specifications may be used under the condition that correlation tests have been conducted by the technical service. A correction factor shall be applied if necessary. (c) Exhaust systems containing fibrous materials need not be conditioned as prescribed in Annex 5 to UNECE Regulation No 51. Stationary test A test shall be conducted in accordance with Section 3.2 of Annex 3 to UNECE Regulation No 51. 2 Directive 70/220/EEC (Emissions) Tailpipe emissions (a) A type I test shall be conducted in accordance with Annex III to Directive 70/220/EEC using the deterioration factors referred to in point 5.3.6.2. The limits to be applied shall be those specified in point 5.3.1.4 of Annex I to that Directive. (b) The vehicle shall not be required to exhibit 3 000 km as requested in Section 3.1.1 of Annex III to that Directive. (c) The fuel to be used for the test shall be the reference fuel as prescribed in Annex IX to Directive 70/220/EEC. (d) The dynamometer shall be set up in accordance with the technical requirements of Section 3.2 of Appendix 2 to Annex III to that Directive. (e) The test referred to in point (a) shall not be conducted when it can be demonstrated that the vehicle complies with one of the California Regulations mentioned in the prefatory note to Section 5 of Annex I to that Directive. Evaporative emissions Vehicles equipped with a petrol-fuelled engine shall be fitted with an evaporate emissions control system (e.g. a charcoal canister). Crankcase emissions The presence of a device for recycling crankcase gases shall be required. OBD (a) The vehicle shall be fitted with an OBD system. (b) OBD-interface must be able to communicate with common diagnostic tools used for periodic technical inspections. 2a Regulation (EC) No 715/2007 Emissions (Euro 5 and 6) light duty vehicles/access to information Tailpipe emissions (a) A type I test shall be conducted in accordance with Annex III to Regulation (EC) No 692/2008 using the deterioration factors set out in point 1.4 of Annex VII to Regulation (EC) No 692/2008. The limits to be applied shall be those specified in Table I and Table II in Annex I to Regulation (EC) No 715/2007. (b) The vehicle shall not be required to exhibit 3 000 km as mentioned in Section 3.1.1 of Annex 4 to UNECE Regulation No 83. (c) The fuel to be used for the test shall be the reference fuel as prescribed in Annex IX to Regulation (EC) No 692/2008. (d) The dynamometer shall be set up in accordance with the technical requirements of Section 3.2 of Annex 4 to UNECE Regulation No 83. (e) The test referred to in point (a) shall not be conducted where it can be shown that the vehicle complies with the California Regulations referred to in Section 2 of Annex I to Regulation (EC) No 692/2008. Evaporative emissions For petrol-fuelled engines, the presence of an evaporate emissions control system (e.g. a charcoal canister) shall be required. Crankcase emissions The presence of a device for recycling crankcase gases shall be required. OBD The vehicle shall be fitted with an OBD system. OBD-interface must be able to communicate with common diagnostic tools used for periodic technical inspections. Smoke opacity (a) Vehicles equipped with a diesel-fuelled engine shall be tested in accordance with the tests methods referred to in Appendix 2 to Annex IV to Regulation (EC) No 692/2008. (b) The corrected value of the absorption coefficient shall be affixed, conspicuously and in a readily accessible place. CO2 emissions and fuel consumption (a) A test shall be conducted in accordance with Annex XII to Regulation (EC) No 692/2008. (b) The vehicle shall not be required to exhibit 3 000 km as requested in Section 3.1.1 of Annex 4 to UNECE Regulation No 83. (c) Where the vehicle complies with the California Regulations referred to in Section 2 of Annex I to Commission Regulation (EC) No 692/2008 and therefore no test of tailpipe emissions is required to be performed, Member States shall calculate CO2 emissions and fuel consumption with the formulÃ ¦ laid down in the explanatory notes (b) and (c). Access to information The provisions regarding access to information shall not apply. 3 Directive 70/221/EEC (Fuel tanks  Rear protective devices) Fuel tanks (a) Fuel tanks shall comply with Section 5 of Annex I to Directive 70/221/EEC with the exception of points 5.1, 5.2 and 5.12. In particular they shall comply with points 5.9 and 5.9.1 but no dripping test shall be conducted. (b) LPG or CNG tanks shall be type-approved in accordance with, respectively UNECE Regulations 67 series of amendments 01 or Regulation No 110 (a). Specific provisions for fuel tanks made of a plastic material The applicant shall submit a statement from the manufacturer establishing that the fuel tank on the particular vehicle, [the VIN number of which has to be specified], complies either with at least one of the following:  Section 6.3 of Directive 70/221/EEC,  FMVSS No 301 (Fuel system integrity),  Annex 5 to UNECE Regulation 34. Rear protective device (a) The rear part of the vehicle shall be constructed in accordance with section 5 of Annex II to Directive 70/221/EEC. (b) For such purposes, it is sufficient that the requirements set out in the second subparagraph of point 5.2 are fulfilled. (c) If, in application of the above, a rear protection device has to be retrofitted, it shall comply with points 5.3 and 5.4 of Annex II to that Directive. 4 Directive 70/222/EEC (Rear registration plate space) Space, inclination, angles for visibility and position of the registration plate shall comply with Directive 70/222/EEC. 5 Directive 70/311/EEC (Steering effort) Mechanical systems (a) The steering mechanism shall be built as to self-centre. In order to check compliance with this provision, a test shall be conducted in accordance with points 5.1.2 and 5.2.1 of Annex I to Directive 70/311/EEC. (b) The failure of the power steering equipment shall not lead to a complete loss of control of the vehicle. Complex electronic vehicle control system ( Drive-by wire  devices) Complex electronic control system shall be permitted only if they comply with Annex 6 to UNECE Regulation No 79. 6 Directive 70/387/EEC (Door latches and hinges) (a) Door latches and hinges shall comply with points 3.2.1, 3.3.2 and 3.4.1 of Annex I to Directive 70/387/EEC. (b) The requirements set out in point 3.4.1 shall not apply where compliance with point 6.1.5.4 of UNECE Regulation No 11 Rev.1 Amendment 2 is demonstrated. 7 Directive 70/388/EEC (Audible warning) Components The audible warning devices are not required to be type-approved in accordance with Directive 70/388/EEC. However, they shall emit a continuous sound as required in point 1.1 of Annex I to Directive 70/388/EEC. Installation on vehicle (a) A test shall be conducted in accordance with Section 2 of Annex I to Directive 70/388/EEC. (b) The maximum sound pressure level shall be in accordance with point 2.1.4 of that Annex. 8 Directive 2003/97/EC (Indirect vision devices) Components (a) The vehicle shall be fitted with the rear-view mirrors prescribed in Section 2 of Annex III to Directive 2003/97/EC. (b) They are not required to be type-approved in accordance with that Directive. (c) The radii of curvature of the mirrors shall not cause significant image distortions. At the discretion of the technical service, the radii of curvature shall be checked in accordance with the method described in Appendix 1 to Annex II to Directive 2003/97/EC. The radii of curvature shall not be less than those required by Section 3.4 of Annex II to that Directive. Installation on vehicle Measurement shall be conducted in order to ensure that the fields of vision comply with either the provisions of Section 5 of Annex III to Directive 2003/97/EC or with Section 5 of Annex III to Directive 71/127/EEC. 9 Directive 71/320/EEC (Braking) General provisions (a) The braking system shall be built in accordance with Section 2 of Annex I to Directive 71/320/EEC. (b) Vehicles shall be fitted with an electronic antilock braking system acting on all wheels. (c) The performances of the braking system shall comply with Section 2 of Annex II to that Directive. (d) For these purposes, road tests shall be conducted on a track the surface of which possesses high adhesion. The test on the parking brake shall be conducted on a 18 % gradient (up and down). Only those tests mentioned below shall be conducted. In each case, the vehicle shall be in fully laden conditions. (e) The road test referred to in point (c) above shall not be conducted where the applicant can submit a statement from the manufacturer establishing that the vehicle complies either with UNECE Regulation No 13-H including supplement 5 or with FMVSS No 135. Service brake (a) A Type 0  test as prescribed in points 1.2.2 and 1.2.3 of Annex II to Directive 71/320/EEC shall be conducted. (b) In addition, a Type I  test as prescribed in point 1.3 of Annex II to that Directive shall be conducted. Parking brake A test shall be conducted in accordance with point 2.1.3 of Annex II to that Directive. 10 Directive 72/245/EEC (Radio interference (electromagnetic compatibility)) Components (a) Electrical/electronic sub-assemblies are not required to be type-approved in accordance with Directive 72/245/EEC. (b) However, electric/electronic devices retrofitted shall comply with that Directive. Emitted electromagnetic radiations The applicant shall submit a statement from the manufacturer establishing that the vehicle complies with Directive 72/245/EEC or with the following alternative standards:  Broadband electromagnetic radiation: CISPR 12 or SAE J551-2,  Narrowband electromagnetic radiation: CISPR 12 (off-board) or 25 (in-board) or SAE J551-4 and SAE J1113-41. Immunity tests Immunity test shall be waived. 11 Directive 72/306/EEC (Diesel smoke) (a) A test shall be conducted in accordance with the methods described in Annexes III and IV to Directive 72/306/EEC. The limit values applicable are those mentioned in Annex V to that Directive. (b) The corrected value of the absorption coefficient referred to in Section 4 of Annex I to Directive 72/306/EEC shall be affixed conspicuously and in a readily accessible place. 13 Directive 74/61/EEC (Anti-theft and immobiliser) (a) In order to prevent unauthorised use, the vehicle shall be fitted with a locking device as defined in Section 2.2 of Annex IV to Directive 74/61/EEC. (b) If an immobiliser is fitted it shall comply with the technical requirements of Section 3 of Annex V to that Directive and the essential requirements set out in Section 4, in particular point 4.1.1. 14 Directive 74/297/EEC (f) (Protective steering) (a) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified], complies with at least one of the following:  Directive 74/297/EEC,  FMVSS No 203 (Impact protection for the driver from the steering control system) including FMVSS No 204 (Steering control rearward displacement),  Article 11 of JSRRV. (b) A test in accordance with Annex II to Directive 74/297/EEC may be conducted on a production vehicle at the request of the applicant. The test shall be conducted by a notified European technical service which has competence therein. A detailed report shall be issued to the applicant. 15 Directive 74/408/EEC Seats strength  head restraints Seats, seat anchorages and adjustment systems Seats and their adjustable systems shall comply with Annex IV to Directive 74/408/EEC. Head restraints (a) Head restraints shall fulfil the essential requirements of Section 3 of Annex II to Directive 74/408/EEC and Section 5 of Appendix I to that Annex. (b) Only the tests described in point 3.10 and Sections 5, 6 and 7 of Annex II to that Directive shall be conducted. 17 Directive 75/443/EEC (Speedometer  reverse gear) Speedometer equipment (a) The dial shall comply with points 4.1 to 4.2.3 of Annex II to Directive 75/443/EEC. (b) When the technical service has reasonable grounds to believe that the speedometer is not calibrated with a sufficient accuracy, it may require that the tests prescribed in Section 4.3 be conducted. Reverse gear The gear mechanism shall include a reverse gear. 18 Directive 76/114/EEC (Statutory plates) Vehicle identification number (a) The vehicle shall be fitted with a vehicle identification number comprising a minimum of 8 and a maximum of 17 characters. Vehicle identification number comprising 17 characters shall fulfil the requirements set out in Standards ISO 3779:1983 and 3780:1983. (b) The vehicle identification number shall be located in a clearly visible and accessible position in such a way as it cannot be obliterated or deteriorate. (c) Where no vehicle identification number is stamped in the chassis or in the body, a Member State may require that it is retrofitted in application of its national law. In such a case, the competent authority of that Member State shall supervise the operation. Statutory plate The vehicle shall be fitted with an identification plate affixed by the vehicle manufacturer. No additional plate shall be requested after the approval has been granted. 19 Directive 76/115/EEC (Seat belt anchorages) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified], complies with at least one of the following:  Directive 76/115/EEC,  FMVSS No 210 (Seat belt assembly anchorages),  Article 22-3 of JSRRV. 20 Directive 76/756/EEC (Installation of lighting and light signalling devices) (a) The lighting installation shall meet the essential requirements of UNECE Regulation No 48 series of amendments 03 with the exception of those of Annexes 5 and 6 to Regulation 48. (b) No exemption shall be permitted in respect of the number, the essential design characteristics, the electrical connections, and the colour of light emitted or retro-reflected of the lights and signalling devices referred to in Entries 21 to 26 and in Entries 28 to 30. (c) Lights and signalling devices which in application of the above must be retrofitted shall bear an EC  type-approval mark. (d) Lamps fitted with gas-discharged light source are only permitted in conjunction with the installation of headlamp cleaning device and an automatic headlamp-levelling device where appropriate. (e) Headlamp dipped-beams shall be adapted to the direction of traffic legally in force in the country where the vehicle is granted approval. 21 Directive 76/757/EEC (Retro reflectors) Where necessary, two additional retro reflectors bearing an EC  approval mark shall be added at the rear, the position of which shall comply with UNECE Regulation No 48. 22 Directive 76/758/EEC (End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 23 Directive 76/759/EEC (Direction indicators) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 24 Directive 76/760/EEC (Rear registration plate lamps) The requirements set out in that Directive shall not apply. However, the correct functioning of the lights shall be checked by the technical service. 25 Directive 76/761/EEC (Headlamps (including bulbs)) (a) The illumination produced by the passing beam of the headlamps fitted to the vehicle shall be checked under the provisions of Section 6 of UNECE Regulation No 112 concerning headlamps emitting an asymmetrical passing beam. The tolerances included in Annex 5 to that Regulation may be referred to for that purpose. (b) The same decision shall apply mutatis mutandis to the passing beam of headlamps covered by UNECE Regulation No 98 or 123. 26 Directive 76/762/EEC (Front fog lamps) The provisions of that Directive shall be waived. However, the correct functioning of the lights if fitted shall be checked by the technical service. 27 Directive 77/389/EEC (Towing hooks) The requirements of that Directive shall be waived. 28 Directive 77/538/EEC (Rear fog lamps) The provisions of that Directive shall be waived. However, the correct functioning of the lights shall be checked by the technical service. 29 Directive 77/539/EEC (Reversing lamps) The provisions of that Directive shall be waived. However, the correct functioning of the lights if fitted shall be checked by the technical service. 30 Directive 77/540/EEC (Parking lamps) The provisions of that Directive shall be waived. However, the correct functioning of the lights if fitted shall be checked by the technical service. 31 Directive 77/541/EEC (Seat belts and restraint systems) Components (a) Seat belts shall not be required to be type-approved in accordance with Directive 77/541/EEC. (b) However, each seat belt shall bear an identification label. (c) The indications on the label shall be consistent with the decision concerning seat belt anchorages (Re: entry 19). Installation requirements (a) The vehicle shall be fitted with seat belts in accordance with the requirements set out in Annex XV to Directive 77/541/EEC. (b) Where a number of seat belts have to be retrofitted in accordance with point (a) above, they shall be of an approved type in accordance with Directive 77/541/EEC or UNECE Regulation No 16. 33 Directive 78/316/EEC (Identification of controls, tell-tales and indicators) (a) The symbols including the colour of their corresponding tell-tales the presence of which is mandatory by virtue of Annex II to Directive 78/316/EEC shall comply with that Directive. (b) Where this is not the case, the technical service shall verify that the symbols, tell-tales and indicators fitted to the vehicle provide the driver with comprehensible information about the operation of the controls in question. 34 Directive 78/317/EEC Defrost/Demist The vehicle shall be equipped with adequate windscreen defrosting and windscreen demisting devices. 35 Directive 78/318/EEC Wash/Wipe The vehicle shall be equipped with adequate windscreen washing and windscreen wiping devices. 36 Directive 2001/56/EC (Heating systems) (a) The passenger compartment shall be fitted with a heating system. (b) Combustion heaters and their installation shall comply with Annex VII to Directive 2001/56/EC. In addition, LPG combustion heaters and LPG heating systems shall fulfil the requirements set out in Annex VIII to that Directive. (c) Additional heating systems which are retrofitted shall comply with the requirements set out in that Directive. 39 Directive 80/1268/EEC (CO2 emissions/fuel consumption) (a) A test shall be conducted in accordance with Section 5 of Annex I to Directive 80/1268/EEC. (b) The requirements set out in point 5.1.1 of that Annex shall not apply. (c) Where no test concerning tailpipe emissions is conducted in application of the provisions referred to in Entry 2, CO2 emissions and fuel consumption shall be calculated with the formula laid down in the explanatory notes (b) and (c). 40 Directive 80/1269/EEC (Engine power) (a) The applicant shall submit a statement from the manufacturer stating the maximum engine power output in kW as well as the corresponding regime in revolutions per minute. (b) An engine power output curve providing the same information may alternatively be referred to. 41 Directive 2005/55/EC (Emissions (Euro 4 and 5) heavy duty vehicles  OBDs  Smoke opacity) Tailpipe emissions (a) A test shall be conducted in accordance with Section 6.2 of Annex I to Directive 2005/55/EC using the deterioration factors set out in point 3.6 of Annex II to Directive 2005/78/EC. (b) The limits shall be those set out in Table I or Table 2 in Annex I to Directive 2005/55/EC. OBD (a) The vehicle shall be fitted with an OBD system. (b) OBD-interface must be able to communicate with common diagnostic tools used for periodic technical inspections. Smoke opacity (a) Vehicles equipped with a diesel-fuelled engine shall be tested in accordance with the tests methods referred to in Annex VI to Directive 2005/55/EC. (b) The corrected value of the absorption coefficient shall be affixed conspicuously and in a readily accessible place. 45 Directive 92/22/EEC (Safety glazing) Components (a) The glazing shall be made either of tempered or laminated safety glass. (b) Fitting of plastic glazing shall be permitted only on locations situated behind the B  pillar. (c) Glazing shall not be required to be approved under Directive 92/22/EEC. Installation (a) The installation prescriptions set out in Annex 21 to UNECE Regulation No 43 shall apply. (b) No tinted films which would reduce the regular light transmission under the required minimum shall be permitted on the windscreen and on the glazing located in front of the B  pillar. 46 Directive 92/23/EEC (Tyres) Components Tyres shall bear an EC  type-approval mark including the symbol s  (for sound). Installation (a) The dimensions, load-capacity index and speed category of the tyres shall fulfil the requirements of Annex IV to Directive 92/23/EEC. (b) The speed category symbol of the tyre shall be compatible with the maximum design speed of the vehicle. (c) The presence of a speed limiter shall not exempt from the application of this requirement. (d) For the application of the provisions of point (b) above, the maximum speed of the vehicle shall be stated by the vehicle manufacturer. However, the technical service may assess the maximum design speed of the vehicle by using the engine maximum power output, the maximum number of revolutions per minute and the data concerning the kinematic chain. 48 Directive 97/27/EC (Masses and dimensions) (a) The essential requirements of Annex I to Directive 97/27/EC shall be fulfilled. However, the requirements set out in points 7.8.3, 7.9 and 7.10 of that Annex shall not apply. (b) For the application of the provisions of point (a) above, the masses to be considered are:  the mass in running order as defined in point 2.6 of Annex I to Directive 2007/46/EC as measured by the technical service, and  the maximum laden masses either stated by the vehicle manufacturer or shown on the manufacturers plate including stickers or information available in the owners manual. Those masses shall be regarded as the technically permissible maximum laden masses. (c) Technical changes made by the applicant  such as replacing tyres with tyres with a lower load-capacity index  in order to decrease the maximum technically permissible laden mass of the vehicle to 3,5 tonnes or less in order that the vehicle may be granted individual approval shall not be permitted. (d) No exemption shall be permitted in respect of the maximum permissible dimensions. 49 Directive 92/114/EEC (External projections of cabs) (a) In accordance with Section 6 of Annex I to Directive 92/114/EEC, the general requirements set out in Section 5 of Annex I to Directive 74/483/EEC shall be fulfilled. (b) At the discretion of the technical service the requirements set out in points 6.1, 6.5, 6.6, 6.7, 6.8 and 6.11 of Annex I to Directive 74/483/EEC shall be fulfilled. 50 Directive 94/20/EC (Couplings) Separate technical units (a) OEM couplings intended for towing a trailer whose maximum mass does not exceed 1 500 kg shall not be required to be type-approved under Directive 94/20/EC. (b) A coupling is deemed OEM equipment where it is described in the owners manual or an equivalent supporting document provided to the buyer by the vehicle manufacturer. (c) Where such coupling is approved with the vehicle, an appropriate text shall be included in the approval certificate stating that the owner is responsible for ensuring compatibility with the coupling device fitted to the trailer. (d) Couplings other than those referred to in point (a) above as well as couplings that are retrofitted shall be type-approved in accordance with Directive 94/20/EC. Installation on the vehicle The technical service shall check that the installation of the coupling devices comply with Annex VII to Directive 94/20/EC. 54 Directive 96/27/EC (Side impact) (a) The applicant shall submit a statement from the manufacturer establishing that the particular vehicle, [the VIN number of which has to be specified] complies with at least one of the following:  Directive 96/27/EC,  FMVSS No 214 (Side impact protection),  Article 18 of JSRRV. (b) A test in accordance with Section 3 of Annex II to Directive 96/27/EC may be conducted on a production vehicle at the request of the applicant. (c) The test shall be conducted by a notified European technical service which has competence thereof. A detailed report shall be issued to the applicant. 56 Directive 98/91/EC Vehicles intended for the transport of dangerous goods Vehicles intended for the transport of dangerous goods shall comply with Directive 94/55/EC. 58 Regulation (EC) No 78/2009 (Pedestrian protection) Brake assist Vehicles shall be fitted with an electronic antilock braking system acting on all wheels. Pedestrian protection Until 24 February 2018, the requirements of that Regulation shall not apply to vehicles whose maximum mass does not exceed 2 500 kg and until 24 August 2019 to vehicles whose maximum mass exceeds 2 500 kg. Frontal protection systems However, frontal protection systems installed on the vehicle shall be type-approved in accordance with Regulation (EC) No 78/2009 and their installation shall comply with the essential requirements set out in Section 6 of Annex I to that Regulation. 59 Directive 2005/64/EC (Recyclability) The requirements of that Directive shall not apply. 61 Directive 2006/40/EC (Air-conditioning system) The requirements of that Directive shall apply. 2. Annex VI is amended as follows: (a) the first sentence of the heading of Model B is replaced by the following: MODEL B (To be used for type-approval of a vehicle with regard to a system) (b) the following Model D is added: MODEL D (to be used for harmonised individual approval of a vehicle pursuant Article 24) Maximum format: A4 (210 Ã  297 mm) EC INDIVIDUAL VEHICLE APPROVAL CERTIFICATE Name, address, phone number and e-mail-address of the individual approval authority Communication concerning individual vehicle approval with regard to Article 24 of Directive 2007/46/EC Section 1 The undersigned [ ¦ ¦name and position] hereby certifies that the vehicle: 0.1. Make (trade name of manufacturer): ¦ Type: Variant: Version: 0.2.1. Commercial name: ¦ 0.4. Category of vehicle (2): ¦ 0.5. Name and address of the manufacturer: ¦ 0.6. Location and method of attachment of the statutory plates: ¦ Location of the vehicle identification number: ¦ 0.9. Name and address of the manufacturer's representative (if any): 0.10. Vehicle identification number: submitted for approval on [ ¦ ¦ date of application] by [ ¦ ¦ Name and address of the applicant] is granted approval according to the provisions of Article 24 of Directive 2007/46/EC. In witness whereof, the following approval number has been allocated: ¦ The vehicle complies with Appendix 2 to Annex IV to Directive 2007/46/EC. It can be permanently registered without further approval in Member States having right/left hand traffic (3) and using metric/imperial (3) units for the speedometer. (Place) (Date) (Signature (4)) (Stamp of the approval authority) [ ¦] [ ¦] [ ¦] Attachments Two photos (5) of the vehicle (min resolution 640 x 480 pixel, ~7 x 10 cm) Section 2 General construction characteristics 1. Number of axles: ¦and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 3. Powered axles (number, position, interconnection): ¦ Main dimensions 4. Wheelbase (6): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm Masses 13. Mass of the vehicle in running order: ¦kg (7) 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦kg 18.3. Centre-axle trailer: ¦kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static vertical mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (8) 23.1. Hybrid [electric] vehicle: yes/no (8) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (8) 26.1. Mono fuel/Bi fuel/Flex fuel (8) 27. Maximum net power (9): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (8) Maximum speed 29. Maximum speed: ¦km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 35. Tyre/wheel combination: ¦ Bodywork 38. Code for bodywork (10): ¦ 40. Colour of vehicle (11): ¦ 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (12): ¦ 42.1. Seat(s) designated for use only when the vehicle is stationary: ¦ 42.3. Number of wheelchair user accessible position: ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ Environmental performances 46. Sound level Stationary: ¦dB(A) at engine speed: ¦min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (13): Euro ¦ Other legislation: ¦ 49. CO2 emissions/fuel consumption/electric energy consumption (14): 1. all power train except pure electric vehicles CO2 emissions Fuel consumption Combined: ¦ g/km ¦ l/100 km/m3/100 km (1) Weighted, combined ¦ g/km ¦ l/100 km 2. pure electric vehicles and OVC hybrid electric vehicles Electric energy consumption (weighted, combined (8)) ¦Wh/km 52. Remarks 53. Additional information (mileage (15), ¦) Explanatory notes relating to Annex VI model D (1) In the absence of a registration document, the competent authority may refer to available documented evidence of date of manufacture or documented evidence of first purchase. (2) As defined in Annex II.A (3) Delete where not applicable. (4) Or visual representation of an advanced electronic signature  according to Directive 1999/93/EC, including data for verification. (5) One ¾ front, one ¾ rear (6) This entry shall be completed only where the vehicle has two axles. (7) This mass is the actual mass of the vehicle in the conditions referred to in point 2.6 of Annex I. (8) Delete where not applicable (9) For hybrid electric vehicles, indicate both power outputs. (10) The codes described in Section C of Annex II shall be used. (11) Indicate only the basic colour(s): white, yellow, orange, red, violet, blue, green, grey, brown or black. (12) Excluding seats designated for use only when the vehicle is stationary and the number of wheelchair positions. (13) Add the number of the Euro level and, if appropriate, the character corresponding to the provisions used for type-approval. (14) Repeat for the various fuels which can be used. (15) Not compulsory